EXHIBIT 99.2 Consolidated Mercantile Incorporated Interim Report Notice to Reader Management has compiled the unaudited interim financial information of Consolidated Mercantile Incorporated consisting of the interim consolidated balance sheet as at March 31, 2010 and the interim consolidated statement of retained earnings, operations and comprehensive loss and cash flows for the three-month period then ended.An accounting firm has not reviewed or audited this interim financial information. CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited) March 31 December 31 2010 2009 A S S E T S CURRENT Cash and cash equivalents $ 14,276,459 $ 14,491,151 Short-term investments 2,507,665 2,475,769 Accounts receivable 102 981 Prepaid expenses 588,685 467,395 Note receivable - 96,853 17,372,911 17,532,149 INVESTMENTS 294,688 294,164 $ 17,667,599 $ 17,826,313 L I A B I L I T I E S CURRENT Accounts payable and accrued liabilities $ 475,926 $ 377,565 Income taxes payable 1,101,547 1,118,086 Future income taxes 3,157 3,157 1,580,630 1,498,808 DEFERRED GAIN - 42,100 1,580,630 1,540,908 S H A R E H O L D E R S'E Q U I T Y CAPITAL STOCK 2,688,939 2,830,765 CONTRIBUTED SURPLUS 62,398 59,411 RETAINED EARNINGS 13,335,632 13,395,229 16,086,969 16,285,405 $ 17,667,599 $ 17,826,313 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF RETAINED EARNINGS THREE MONTHS ENDED MARCH 31 (Unaudited) 2010 2009 Balance at beginning of period $ 13,395,229 $ 13,627,690 Net loss for the period (59,597 ) (29,448 ) Balance at end of period $ 13,335,632 $ 13,598,242 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS THREE MONTHS ENDED MARCH 31 (Unaudited) 2010 2009 REVENUE Interest income $ 20,778 $ 38,978 Investment income 39,028 82,137 59,806 121,115 EXPENSES Administrative and general 167,042 135,382 Loss (gain) on foreign exchange 58 (1,364 ) Impairment loss on note receivable 14,893 19,000 181,993 153,018 LOSS FROM OPERATIONS BEFORE THE FOLLOWING (122,187 ) (31,903 ) Equity earnings of significantly influenced company 524 2,955 LOSS BEFORE INCOME TAXES (121,663 ) (28,948 ) Income taxes (recovery) (19,966 ) 500 LOSS FROM CONTINUING OPERATIONS (101,697 ) (29,448 ) Deferred gain recognized on sale of former consolidated subsidiary 42,100 - EARNINGS FROM DISCONTINUED OPERATIONS 42,100 - NET LOSS FOR THE PERIOD ALSO BEING COMPREHENSIVE LOSS FOR THE PERIOD $ (59,597 ) $ (29,448 ) LOSS PER SHARE Loss per share from continuing operations Basic and diluted $ (0.02 ) $ (0.01 ) Earnings per share from discontinued operations Basic and diluted $ 0.01 $ - Loss per share Basic and diluted $ (0.01 ) $ (0.01 ) Weighted average number of common shares Basic and diluted 5,076,407 5,076,407 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS THREE MONTHS ENDED MARCH 31 (Unaudited) 2010 2009 CASH PROVIDED BY (USED IN): OPERATING ACTIVITIES Loss from continuing operations $ (101,697 ) $ (29,448 ) Unrealized (gain) loss on marketable securities (11,520 ) 100,507 Unrealized (gain) loss on foreign exchange 58 (57 ) Equity earnings of significantly influenced companies (524 ) (2,955 ) Accretion interest on discounted note receivable (18,040 ) (19,065 ) Impairment loss on note receivable 14,893 19,000 (116,830 ) 67,982 Change in non-cash components of working capital Decrease in accounts receivable 879 3,300 Increase in prepaid expenses (121,290 ) (101,622 ) Increase in accounts payable and accrued liabilities 98,361 29,848 (Decrease) increase in income taxes payable (16,539 ) 9,500 (155,419 ) 9,008 FINANCING ACTIVITIES Redemption of Class A preference shares (138,839 ) - INVESTING ACTIVITIES Proceeds from note receivable 100,000 - Proceeds from (additions to) short-term investments (20,376 ) 670,571 79,624 670,571 UNREALIZED FOREIGN EXCHANGE GAIN (LOSS) ON CASH BALANCES (58 ) 57 CHANGE IN CASH AND CASH EQUIVALENTS (214,692 ) 679,636 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 14,491,151 14,178,399 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 14,276,459 $ 14,858,035 Cash and cash equivalents consist of cash balances with banks, and investments in money market instruments. Cash and cash equivalents included in the cash flow statement are comprised of the following balance sheet amounts: Cash balances with banks $ 14,076,459 $ 56,925 Money market instruments 200,000 14,801,110 Total cash and cash equivalents $ 14,276,459 $ 14,858,035 Money market instruments consist primarily of investments in short term deposits with maturities of three months or less. Supplementary cash flow information: Income taxes paid $ 15,000 $ 2,500 CONSOLIDATED MERCANTILE INCORPORATED NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared by Consolidated Mercantile Incorporated (“the Company”) in accordance with accounting principles generally accepted in Canada on a basis consistent with those followed in the most recent audited consolidated financial statements except as noted below.These unaudited interim consolidated financial statements do not include all the information and footnotes required by the generally accepted accounting principles for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report for the year ended December 31, 2009. Recent Accounting Pronouncements In
